Citation Nr: 1328585	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  06-25 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for stress 
fracture of the left upper femur with pain in the hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 27, 1983, to 
December 23, 1983, with additional service in the National 
Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
issued by the RO. Following a hearing in March 2011, the 
Board remanded this case to the agency of original 
jurisdiction for additional development in June 2011. The 
Board remanded the case again in October 2012 for further 
development of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified before a Veterans Law Judge (VLJ) at 
the RO in March 2011, but that individual is no longer 
employed by the Board. Therefore, the Veteran was offered 
the opportunity to have another Board hearing. In August 
2012, the Veteran responded that he wants to appear at a 
hearing before a Veterans Law Judge at his local RO. 
Accordingly, the case was remanded in October 2012 to afford 
the Veteran his requested hearing.  In March 2013, the 
Veteran reported that he was unable to travel to the RO in 
New Orleans but requested a video-conference hearing before 
a VLJ at the VA office in Lafayette, Louisiana. To date, the 
Veteran has not been scheduled for his requested hearing. A 
prior Court or Board remand confers upon the appellant the 
right to compliance with that order.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998). As the RO schedules Board 
video-conference hearings, this matter is again remanded to 
schedule the requested hearing. In light of the Veteran's 
March 2013 request, the requested video-conference hearing 
should be scheduled to be conducted at the VA office in 
Lafayette, Louisiana, provided such technology is available 
at that office. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board video-conference hearing in 
accordance with his request (to 
specifically include scheduling the 
requesting video-conference hearing at 
the VA office in Lafayette, Louisiana, 
provided such technology exists at that 
office).  The RO should notify the 
Veteran and his representative of the 
date, time and place of the hearing.  
See 38 C.F.R. § 20.704(b) (2012).  After 
the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board in accordance with 
appellate procedures. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

